Citation Nr: 1423921	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-42 101	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Whether new and material evidence to reopen a claim for service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange), has been received.

3.  Entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions in July 2009 and September 2011.

In the July 2009 rating decision, the RO denied service connection for a lung condition and a request to reopen the claim for service connection to diabetes mellitus, type II.  The Veteran filed a Notice of Disagreement (NOD) in July 2009.  The RO then issued a statement of the case (SOC) in September 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  The RO issued a Supplemental SOC (SSOC) in December 2011.

In the September 2011 rating decision, the RO denied service connection for ischemic heart disease.  The Veteran filed a NOD in September 2011 and the RO issued a SOC in December 2011.  The Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  

After the issuance of the December 2011 SSOC and December 2011 SOC, the Veteran submitted additional evidence, accompanied by a waiver of initial RO review, directly to the Board.  See 38 C.F.R. § 20.1304 (2013).


In January 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 


The Board notes that, in addition to the paper claims file, the Veteran also has paperless,  electronic Virtual VA and Veterans Benefits Management System (VBMS)  files.  A review of the documents in Virtual VA reveals that, with the exception of the January 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  There are no documents contained in VBMS.


The Board's decision to dismiss the claim for entitlement to service connection for a lung condition is set forth below.  The issues of whether new and material evidence to reopen a claim for service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange), has been received and entitlement to service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange), are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In January 2013, prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran wished to withdraw from appeal the outstanding claim for service connection for a lung condition from appeal.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for service connection for a lung condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In January 2013, the Board received notification from the Veteran that he wished to withdraw from appeal the claim for service connection for a lung condition.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to that matter.  Accordingly, the Board does not have jurisdiction to review the matter, and it must be dismissed.


ORDER

The appeal as to the claim for service connection for a lung condition is dismissed.



REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claims on appeal is warranted.  

Historically, the Veteran's claim for service connection for diabetes mellitus, type II, claimed as due to exposures to herbicide (Agent Orange), was denied in a February 2006 AOJ rating decision on a presumptive basis because there was no evidence that the Veteran served in Vietnam.  Service connection was also denied on a direct basis because the AOJ found that his condition did not occur in military service, nor was it caused or aggravated by service.

The Veteran now asserts that his type II diabetes mellitus is due to herbicide exposure, to include Agent Orange, during his service in Okinawa, Japan.  He also claims that his ischemic heart disease is also due to herbicide exposure, to include Agent Orange, during his service in Okinawa.  The Veteran contends that he served in Okinawa as a Motor Vehicle Operator from January 1970 to January 1971.  In his July 2009 NOD, he alleges that chemicals spilled onto his clothes and skin while he transported and handled leaky barrels in Okinawa.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus, type II and ischemic heart disease are included on the list of diseases subject to presumptive service connection on the basis of herbicide exposure.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 10(o) (December 16, 2011).  The VA's Adjudication Procedure Manual (M21-1MR) directs that the Veteran should be asked for the approximate dates, location, and nature of the alleged herbicide exposure and his detailed description of exposure should be furnished to the Compensation and Pension (C&P) Service with a request to review the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  Id.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  Id.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  Id.  If the JSRRC does not have sufficient information to verify Agent Orange exposure, it should issue a formal finding to that effect and the claim should be decided on the evidence of record.  Id.

Based on statements from the Veteran, the AOJ attempted to verify Agent Orange exposure.  However, exposure to Agent Orange could not be verified and the JSRRC issued a formal finding in September 2010 that the information required to corroborate the exposure to herbicides on a factual basis in the locations other than the Vietnam have not been met.  Therefore, in light of the JSRRC's September 2010 formal fighting, the claims must be decided on the evidence of record.  Id.  

However, it appears that there may be outstanding, pertinent VA treatment records (and, hence,  information to be gleaned from such records) not yet associated with the claims file.  In support of his claims, the Veteran has submitted a letter from the VA Agent Orange Registry, dated in March 2009, which states that an examination revealed a history of Agent Orange exposure in Okinawa.  VA treatment records contain an "Agent Orange Registry Exam," dated in February 2009.  This exam includes an interview with the Veteran, past medical history, and laboratory data.  In a January 2013 Board hearing, the Veteran testified that that he received a letter from the VA, which he believes said that trace amounts of chemicals are in his body, and was told by a doctor that the chemicals were Agent Orange.  However, neither the March 2009 VA letter or the February 2009 examination reference any trace amounts of chemicals in the Veteran's body.  The February 2009 Agent Orange Exam notes that the laboratory data from the examination is recorded in a Computerized Patient Record System (CPRS).  However, the CPRS containing the laboratory data has not been associated with the claims file.  

Accordingly, the AOJ should undertake any necessary development to obtain the laboratory data referenced in the VA Agent Orange Registry Examination. In addition, the claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, dated to January 2010; however, there exists the possibility that more recent records from this facility may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2010 and the laboratory data referenced in the VA Agent Orange Registry Examination.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

While these matters are on remand, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of each claim should include consideration of all evidence added to the record since the last adjudication.

Accordingly, these matters are hereby REMANDED for the following actions:

1.  Undertake appropriate action to obtain from the Shreveport VAMC the laboratory data cited in the February 2009 Agent Orange Registry Exam and all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since January 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for ischemic heart disease, claimed as due to exposure to herbicides (Agent Orange), as well as the request to reopen the claim for  to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (Agent Orange).  Each claim should be considered in light of the evidence added to the claims file since the last adjudications and legal authority.

6.  If any  benefit sought on appeal are denied, furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


